Name: Commission Regulation (EC) No 2703/95 of 22 November 1995 amending Regulation (EC) No 1489/95 setting export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: political geography;  plant product;  tariff policy;  trade policy;  international trade
 Date Published: nan

 23. 11 . 95 EN Official Journal of the European Communities No L 280/31 COMMISSION REGULATION (EC) No 2703/95 of 22 November 1995 amending Regulation (EC) No 1489/95 setting export refunds on fruit and vegetables fruit and vegetables 0, as last amended by Regulation (EC) No 2702/95 (*), lays down the criteria for establishing the quantities for which export licences may be issued ; whereas, in the interests of transparency, exporters should be informed of the updated position with regard to those quantities ; Whereas, on this occasion, it is appropriate to provide as of now for the opening of a quota for table grapes of a volume equivalent to the quantities not used previously ; Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Article 26 (11 ) thereof, Whereas Commission Regulation (EC) No 1489/95 (3), as amended by Regulation (EC) No 2490/95 (4), specifies the quantities for which applications may be submitted for export licences other than those applied for in connection with food aid ; Whereas as a result of the Greek export statistics having changed, the Community volumes of oranges provided for in the annexes to the said Regulation should be reallo ­ cated ; Whereas in view of the export prospects for apples the quantities of apples laid down for the forthcoming periods should be redistributed ; Whereas it would be appropriate to specify the applica ­ tion submission dates corresponding to each period of allocation of the licences with advance fixing of the refund ; Whereas Commission Regulation (EC) No 1488/95 of 28 June 1995 on implementing rules for export refunds on HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EC) No 1489/95 are hereby replaced by Annexes I and II respectively to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1995. For the Commission Franz FISCHLER Member of the Commission (&lt;) OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 132, 16. 6. 1995, p. 8 . (3) OJ No L 145, 29. 6. 1995, p. 75. (4) OJ No L 256, 26. 10 . 1995, p. 31 . 0 OJ No L 145, 29. 6. 1995, p. 68. (6) See page 30 of this Official Journal . A N N E X I 'A N N E X I R A TE S A N D Q U A N T IT IE S L A ID D O W N FO R T H E A L L O C A T IO N O F L IC E N C E S W IT H A D V A N C E FI X IN G O F T H E R E FU N D Q ua nt iti es pr ov id ed fo r pe r lic en ce s iss ui ng pe rio d (in to nn es ) li ce nc e iss ui ng pe rio d N ov em be r/ D ec em be r 19 95 Ja nu ar y/ Fe br ua ry 19 96 M ar ch / A pr il 19 96 M ay / Ju ne 19 96 P ro du ct P ro du ct co de D es ti na ti on co de (') R ef in ed ra te (2) (E CU /t ne t) pe rio d fo r su bm is si on of ap pl ic at io ns fr om 25 .1 0. 19 95 to 2. 1. 19 95 fr om 3 .1 .1 99 6 to 2 2 .2 .1 99 6 fr om 23 .2 .1 99 6 to 2 3 .4 . 19 96 fr om 24 .4 .1 99 6 to 2 1 .6 .1 99 6 No L 280/32 I EN I Official Journal of the European Communities 23 . 11 . 95 To m at oe s 07 02 00 15 10 0 F 50 ,8 3 87 9 1 66 4 7 88 6 15 40 7 07 02 00 20 10 0 0 7 0 2 00 25 10 0 07 02 00 30 10 0 07 02 00 35 10 0 0 7 0 2 00 40 10 0 07 02 00 45 10 0 07 02 00 50 10 0 Sh el le d al m on ds 08 02 12 90 00 0 F 10 9, 3 33 6 16 1 37 1 49 4 H az el nu ts in sh el l 08 02 21 00 00 0 F 12 7, 7 87 12 11 15 Sh el le d ha ze ln ut s 08 02 22 00 00 0 F 24 6, 3 1 76 6 86 0 69 4 77 9 W al nu ts in sh el l 08 02 31 00 00 0 F 15 8, 3 24 1 16 7 2 O ra ng es 08 05 10 01 20 0 A 12 4, 3 76 53 9 72 66 6 55 95 9 12 40 9 08 05 10 05 20 0 C 08 05 10 09 20 0 08 05 10 11 20 0 0 8 0 5 10 15 20 0 08 05 10 19 20 0 08 05 10 2 1 2 0 0 08 05 10 25 20 0 08 05 10 29 20 0 08 05 10 32 20 0 08 05 10 34 20 0 08 05 10 36 20 0 08 05 10 42 20 0 08 05 10 44 20 0 08 05 10 46 20 0 08 05 10 51 20 0 08 05 10 55 20 0 08 05 10 59 20 0 08 05 10 61 20 0 08 05 10 65 20 0 08 05 10 69 20 0 Q ua nt it ie s pr ov id ed fo r p e r lic en cc s is su in g pe ri od (i n to nn es ) P ro du ct P ro du ct co de D es ti na ti on co dc (') R ef in ed ra te f ) (E C U /t lic en ce is su in g pe ri od N ov em be r/ D ec em be r 1 9 9 5 Ja nu ar y/ F eb ru ar y 1 9 9 6 M ar ch / A p ri l 1 9 9 6 M ay / Ju ne 1 9 9 6 pe ri od f o r su bm is si on o f ap pl ic at io ns fr om 25 .1 0. 1 9 9 5 to 2. 1 .1 99 5 fr om 3 .1 1 9 9 6 to 2 2 .2 . 19 96 fr om 2 3 .2 .1 9 9 6 to 23 .4 . 19 96 fr om 24 . 4 . 19 96 to 21 .6 . 1 99 6 L e m o n s 08 05 3 0 20 1 00 08 05 3 0 30 1 00 08 05 3 0 40 1 00 F 15 2, 5 10 2 01 11 8 8 5 20 8 68 20 3 88 T a b le gr ap es 08 06 1 0 21 2 00 08 06 1 0 29 2 00 08 06 1 0 30 2 00 08 06 1 0 40 2 00 08 06 1 0 50 2 00 08 06 1 0 61 2 00 08 06 1 0 69 2 00 F 54 ,7 1 09 7 A p p le s 08 08 1 0 51 9 10 08 08 1 0 53 91 0 08 08 1 0 59 9 10 08 08 1 0 61 9 10 08 08 1 0 63 9 10 08 08 1 0 69 9 10 08 08 1 0 71 9 10 08 08 1 0 73 9 10 08 08 1 0 79 9 10 08 08 1 0 92 9 10 08 08 1 0 94 9 10 08 08 1 0 98 9 10 A B D 90 ,4 14 6 16 8 86 0 6 19 1 5 88 2 P ea ch es a n d n e ct a ri n e s 08 09 3 0 11 10 0 08 09 3 0 19 1 00 08 09 3 0 21 10 0 08 09 3 0 29 1 00 08 09 3 0 31 10 0 08 09 3 0 39 1 00 08 09 3 0 41 1 00 08 09 3 0 49 1 00 08 09 3 0 51 10 0 08 09 3 0 59 1 00 E 56 ,5 1 24 1 (') T h e de st in at io n co de s a rc d ef in ed as f ol lo w s : A : N or w ay , Ic el an d, G re en la nd , P ol an d, H un ga ry , R om an ia , B ul ga ria , A lb an ia , E st on ia , La tv ia , Li th ua ni a, A rm en ia , A ze rb ai ja n, B el ar us , G eo rg ia , K az ak hs ta n, K yr gy zs ta n. M ol do va , R us si a, T aj ik is ta n, T ur km en is ta n, U zb ek is ta n, U kr ai ne , B os ni a- H er ze go vi na , C ro at ia , S lo ve ni a, F or m er Y ug os la v R ep ub lic o f M ac ed on ia , M al ta B : Fa er oe s, A fr ic an c ou nt ri es a n d te rr ito ri es e xc ep t S ou th A fr ic a, c ou nt ri es o f th e A ra bi an P en in su la [ S au di A ra bi a, B ah ra in , Q at ar , O m an , U ni te d A ra b E m ir at es ( A b u D ha bi , D ub ai , S ha rja h, A jm a n U m m a l Q ai w ai n, R as al K ha im ah , Fu ja ir ah ), K uw ai t, Y em en ), S yr ia , Ir an . Jo rd an , B ol iv ia , B ra zi l, V en ez ue la , P er u, P an am a, E cu ad or , C ol om bi a 23. 11 . 95 I EN | Official Journal of the European Communities No L 280/33 C : S w itz er la nd , C ze ch R ep ub lic , S lo va ki a D : H o n g K on g, S in ga po re , M al ay si a, In do ne si a, T ha ila nd , T ai w an , P ap ua N e w G ui ne a, La os , C am bo di a, V ie tn am , U ru gu ay , P ar ag ua y, A rg en tin a, M ex ic o, C os ta R ic a E : A ll d es tin at io ns ex ce pt S w itz er la nd F : A ll de st in at io ns O F o r re fu nd s to b e gr an te d o n ex po rt s to t h e Fe de ra l R ep ub lic o f Y ug os la vi a (S er bi a a n d M on te ne gr o) th e re qu ir em en ts o f R eg ul at io n (E E C ) N o 99 0/ 93 m us t b e m e t. ' AN NE X II AN NE X II IN D IC A T IV E R A T E S A N D Q U A N T IT IE S L A ID D O W N F O R T H E A L L O C A T IO N O F L IC E N C E S W IT H O U T A D V A N C E F IX IN G O F T H E R E F U N D Pr od uc t T om at oe s Sh el le d al m on ds Pr od uc t co de 07 02 0 0 1 5 10 0 07 02 0 0 20 1 00 07 02 0 0 25 1 00 07 02 0 0 30 1 00 07 02 0 0 3 5 10 0 07 02 0 0 40 1 00 07 02 0 0 4 5 10 0 07 02 0 0 50 1 00 08 02 1 2 90 0 00 D es ti na ti on co dc (') R ef un d ra te ( ') (E C U /t ne t) Q ua nt it ie s pr ov id ed fo r pe r li ce nc e is su in g pe ri od (i n to nn es ) 50 ,8 N ov em be r/ Ja nu ar y/ M ar ch / M ay / D ec em be r 19 95 Fe br ua ry 19 96 A pr il 19 96 Ju ne 19 96 4 73 7 15 4 07 10 9, 3 34 2 16 1 37 1 49 4 H az el nu ts in s he ll 08 02 2 1 00 0 00 12 7, 7 88 12 11 15 Sh el le d ha ze ln ut s 08 02 2 2 00 0 00 24 6, 3 1 80 0 86 0 69 4 77 9 W al nu ts in s he ll 08 02 3 1 00 0 00 15 8, 3 24 5 16 O ra ng es 08 05 1 0 01 2 00 08 05 1 0 0 5 20 0 08 05 1 0 09 2 00 08 05 1 0 11 2 00 08 05 1 0 15 2 00 08 05 1 0 19 2 00 08 05 1 0 21 2 00 08 05 1 0 2 5 20 0 08 05 1 0 29 2 00 08 05 1 0 3 2 20 0 08 05 1 0 34 2 00 08 05 1 0 3 6 20 0 08 05 1 0 4 2 20 0 08 05 1 0 44 2 00 08 05 1 0 4 6 20 0 08 05 1 0 51 2 00 08 05 1 0 5 5 20 0 08 05 1 0 59 2 00 08 05 1 0 61 2 00 08 05 1 0 6 5 20 0 08 05 1 0 69 2 00 A C 12 43 76 9 87 72 6 54 55 9 50 12 4 07 No L 280/34 I EN I Official Journal of the European Communities 23. 11. 95 F F F F F 7 2 D es ti na ti on co de (') R ef un d ra te (' ) (E C U /t ne t) Q ua nt it ie s pr ov id ed fo r p er l ic en ce is su in g pe ri od (i n to nn es ) Pr od uc t Pr od uc t co de D es ti na ti on co de (') R ef un d ra te (' ) (E C U /t ne t) N ov em be r/ D ec em be r I9 9S Ja nu ar y/ Fe br ua ry 1 99 6 M ar ch / A pr il 19 96 M ay / Ju ne 1 99 6 L em on s 08 05 3 0 20 1 00 08 05 3 0 30 1 00 08 05 3 0 40 1 00 F 15 2, 5 7 11 8 11 8 8 5 20 8 68 20 3 88 T ab le gr ap es 08 06 1 0 21 2 00 08 06 1 0 29 2 00 08 06 1 0 3 0 20 0 08 06 1 0 4 0 20 0 08 06 1 0 50 2 00 08 06 1 0 61 2 00 08 06 1 0 6 9 20 0 F 54 ,7 A pp le s 08 08 1 0 51 9 10 08 08 1 0 53 9 10 08 08 1 0 59 9 10 08 08 1 0 61 9 10 08 08 1 0 63 91 0 08 08 1 0 69 9 10 08 08 1 0 71 9 10 08 08 1 0 73 9 10 08 08 1 0 79 91 0 08 08 1 0 92 9 10 08 08 1 0 94 91 0 08 08 1 0 9 8 91 0 A B D 90 ,4 1 06 2 7 88 2 Pe ac he s an d ne ct ar in es 08 09 3 0 11 1 00 08 09 3 0 19 1 00 08 09 3 0 21 1 00 08 09 3 0 29 1 00 08 09 3 0 31 1 00 08 09 3 0 3 9 10 0 08 09 3 0 41 1 00 08 09 3 0 4 9 10 0 08 09 3 0 51 1 00 08 09 3 0 59 1 00 E 56 ,5 (') T h e de st in at io n co de s ar e de fi ne d as f ol lo w s : A : N or w ay , Ic el an d, G re en la nd , Po la nd , H un ga ry , R om an ia , B ul ga ri a, A lb an ia , Es to ni a, La tv ia , L it hu an ia , A rm en ia , A ze rb ai ja n, B el ar us , G eo rg ia , K az ak hs ta n, K yr gy zs ta n, M ol do va , R us si a, T aj ik is ta n, T ur km en is ta n, U zb ek is ta n, U kr ai ne , B os ni a- H er ze go vi na , C ro at ia , Sl ov en ia , Fo rm er Y ug os la v R ep ub li c of M ac ed on ia , M al ta B : Fa er oe s, A fr ic an c ou nt ri es a n d te rr it or ie s ex ce pt S ou th A fr ic a, c ou nt ri es o f th e A ra bi an P en in su la ( Sa ud i A ra bi a, B ah ra in , Q at ar , O m an , U ni te d A ra b E m ir at es ( A bu D ha bi , D ub ai , Sh ar ja h, A jm an , U m m a l Q ai w ai n, R as al K ha im ah , Fu ja ir ah ), K uw ai t, Y em en ), Sy ri a, Ir an , Jo rd an , B ol iv ia , B ra zi l, V en ez ue la , Pe ru , Pa na m a, E cu ad or , C ol om bi a C : S w itz er la nd , C ze ch R ep ub li c, Sl ov ak ia D : H on g K on g, S in ga po re , M al ay si a, In do ne si a, T ha il an d, T ai w an , Pa pu a N ew G ui ne a, La os , C am bo di a, V ie tn am , U ru gu ay , Pa ra gu ay , A rg en ti na , M ex ic o, C os ta R ic a E : A ll d es ti na ti on s ex ce pt Sw it ze rl an d F : A ll d es ti na ti on s 0 F or r ef un ds t o b e gr an te d o n ex po rt s to t h e Fe de ra l of Y ug os la vi a (S er bi a an d M on te ne gr o) th e re qu ir em en ts of R eg ul at io n (E E C ) N o 99 0/ 93 m us t be m et .' 23. 11. 95 I EN | Official Journal of the European Communities No L 280/35